DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 2/22/2022.  Claims 6-8 are newly added.  Claims 1-8 are pending review in this action.
The 35 U.S.C. 103 rejections of claims 1-5 in the previous Office Action are maintained.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant's arguments pertaining claims 1-5 filed 2/22/2022 have been fully considered but they are not persuasive.
Applicant argues that the cited references fails to teach or suggest “heating the gas diffusion layer coated with the precursor in a non-oxidation atmosphere where an oxygen concentration is no more than 0.3% by volume.”  In particular, Applicant submits that Kunisa describes examples of a firing temperature that include inert atmosphere such as air and nitrogen gas [Kunisa – par. 0041].  Applicant argues that air, described by Kunisa as being “inert”, contains 21% oxygen concentration that is 70 times greater than the claimed upper limit of 0.3% by volume, and further that even if air and nitrogen are used, here is no teaching or suggestion that the concentration of oxygen would be would be at most 0.3% by volume.
However, the translation used of the foreign reference of Kunisa is a machine translation that misplaces the order of words when describing the firing atmosphere. That is, an ordinary skilled artisan would readily appreciate that air is not an inert atmosphere by any means because air contains 21% oxygen making it highly reactive, and that the cited portion of Kunisa indicates air as a possible firing atmosphere in contrast to an inert atmosphere containing nitrogen gas.  Support for this interpretation can be found in the same paragraph of Kunisa cited above which states that the inert atmosphere is desirable to prevent oxidation on the surface of the adsorbent.  Further support is provided in paragraph [0060] of Kunisa which discloses firing atmosphere containing only nitrogen gas.  
However, for the purpose of making the record clear, Examiner has provided an additional translation of the Kunisa reference which clearly distinguishes air and inert gas as two separate firing atmospheres.  For example, page 11 of the new translation recites, “[a]s the firing atmosphere, air, inert gas such as nitrogen gas atmosphere can be cited, to prevent oxidation of carbon from a point on the surface of the adsorbent, the inert atmosphere is desirable.”  Because an ordinary skilled artisan would have understood that air is an oxidizer and that Kunisa prefers an inert atmosphere to prevent oxidation, the proper interpretation would have been made to not include air as an inert atmosphere.  The rejections of claims 1-5 are thus maintained as no further amendments are made thereto for consideration.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makino (JP2015-218207A – see IDS) in view of Kunisa (JP2007-194004 A – see IDS).
Regarding Claims 1 and 3, Makino discloses a manufacturing method of a gas diffusion layer with a microporous layer [pars. 0012-13,0016-0019,0046], the method comprising:
coating the gas diffusion layer containing titanium with a precursor (paste composition) containing an electroconductive material (conductive material), a water-repellent resin, and a polyethylene oxide (i.e., as a dispersant); and
heating (firing) the gas diffusion layer coated with the precursor to form the microporous layer containing the electroconductive material and the water-repellent resin on a surface of the gas diffusion layer.
Makino fails to explicitly teach heating (firing) the gas diffusion layer coated with the precursor in a non-oxidation atmosphere where an oxygen concentration is no more than 0.3% by volume.  However, Kunisa, from the same field of endeavor, discloses a method of making a gas diffusion layer with a microporous layer formed of a composition including an electroconductive material, a water-repellent resin, and a polyethylene oxide, wherein, after coating the microporous layer composition on the gas diffusion layer base material, the composition is fired in an inert atmosphere, in air, or mixed atmosphere [Kunisa – pars. 0014,0032-41].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skilled in the art to have modified the method of Makino to have heated the gas diffusion layer coated with the precursor in a non-oxidation atmosphere where an oxygen concentration is no more than 0.3% by volume (e.g., in an inert atmosphere) to form the microporous layer containing the electroconductive material and the water-repellent resin on a surface of the gas diffusion layer, without undue experimentation and with a reasonable expectation of success.
Regarding Claim 4, Makino discloses the method further comprises subjecting the gas diffusion layer to water-repelling treatment, prior to coating the gas diffusion layer with the precursor [Makino – par. 0046].
Regarding Claim 5, modified Makino discloses a manufacturing method of a fuel cell [Makino – par. 0040], the method comprising:
disposing a catalyst layer on a microporous layer side of the gas diffusion layer with the microporous layer manufactured by the manufacturing method according to claim 1; and
disposing a separator on a gas diffusion layer side of the gas diffusion layer with the microporous layer.
Regarding Claim 6, modified Makino teaches that it is desirable to use and inert atmosphere in order to prevent oxidation of the gas diffusion layer but fails to particularly teach wherein the non-oxidation atmosphere has an oxygen content of from 0.05% oxygen by volume to 0.3% oxygen by volume [Kunisa – par. 0041].  However, an ordinary skilled artisan would readily appreciate that a firing atmosphere comprising a concentration of about 0.05% oxygen by volume to 0.3% oxygen by volume is relatively inert (i.e., non-oxidizing), and that there is negligible oxidation effect between a 100% inert atmosphere and an atmosphere containing oxygen at a concentration of 0.05% by volume to 0.3% by volume.  Thus, the description of Kunisa of the firing temperature including an inert gas renders the claimed subject matter prima facie obvious.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makino and Kunisa, as applied to claim 1 above, and further in view of Mathias (US 2005/0112449 A1).
Regarding Claim 7, modified Makino fails to teach wherein the porosity of the gas diffusion layer containing titanium is from 40% to 75%.  However, Mathias, from the same field of endeavor, discloses a gas diffusion layer containing a metal (i.e., metallic foam) with a microporous layer, wherein the porosity of the gas diffusion layer can be controlled to achieve the desired water vapor performance and is typically between about 50% to about 80% [Mathias – pars. 0035,0042,0055].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Mathias to have optimized the porosity of the gas diffusion layer of Makino to be from 40% to 75% in order to obtain a desired water vapor performance without undue experimentation and with a reasonable expectation of success [MPEP 2144.05(II)].
Regarding Claim 8, modified Makino fails to teach wherein the thickness of the gas diffusion layer containing titanium is from 0.1 mm to 0.4 mm.  However, Mathias, from the same field of endeavor, discloses a gas diffusion layer containing a metal (i.e., metallic foam) with a microporous layer, wherein the thickness of the gas diffusion layer is less than 1 mm, and typically in a range of about 0.150 mm to about 0.600 mm, which can be controlled to provide an optimum current density while preventing flooding of the gas diffusion layer at the interface between the catalyst layer and the gas diffusion layer [Mathias – pars. 0035,0038,0055,0057-58; Fig. 3].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Mathias to have optimized the thickness of the gas diffusion layer of Makino to have a thickness from 0.1 mm to 0.4 mm in order to impart an electrode with optimum current density while preventing flooding of the gas diffusion layer at the interface between the catalyst layer and the gas diffusion layer without undue experimentation and with a reasonable expectation of success [MPEP 2144.05(II)].
Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2006/0057452 A1) in view of Makino (JP2015-218207A – see IDS) and  Kunisa (JP2007-194004 A – see IDS).
	Regarding Claims 1 and 3, Kim discloses a manufacturing method of a gas diffusion layer 7 with a microporous layer 5 [pars. 0019-28,0034], the method comprising:
	coating the gas diffusion layer containing a conductive substrate with a precursor (composition for a micro-porous layer) containing an electroconductive material (conductive material), a water-repellent resin (fluorinated resin such as polytetrafluoroethylene), and a polyethylene oxide (i.e., as a dispersant).
	Kim fails to disclose: (1) the gas diffusion layer contains titanium; and (2) heating the gas diffusion layer coated with the precursor in a non-oxidation atmosphere where an oxygen concentration is no more than 0.3% by volume to form the microporous layer containing the electroconductive material and the water-repellent resin on a surface of the gas diffusion layer.
	Pertaining (1) above, using titanium as a conductive substrate for a gas diffusion layer is well-known material in the art and an obvious modification well-within the purview of an ordinary skilled artisan.  For example, Makino, form the same field of endeavor, discloses a gas diffusion layer containing a base material including titanium [Makino – par. 0046].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skilled in the art to have modified the gas diffusion layer of Kim to have included titanium as a well-known material in the art for forming a conductive substrate.
	Pertaining (2) above, Kunisa, from the same field of endeavor, discloses a method of making a gas diffusion layer with a microporous layer formed of a composition including an electroconductive material, a water-repellent resin, and a polyethylene oxide, wherein, after coating the microporous layer composition on the gas diffusion layer base material, the composition is fired in an inert atmosphere, in air, or mixed atmosphere [Kunisa – pars. 0014,0032-41].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skilled in the art to have modified the method of Kim to have heated the gas diffusion layer coated with the precursor in a non-oxidation atmosphere where an oxygen concentration is no more than 0.3% by volume (e.g., in an inert atmosphere) to form the microporous layer containing the electroconductive material and the water-repellent resin on a surface of the gas diffusion layer, without undue experimentation and with a reasonable expectation of success.
	Regarding Claim 2, modified Kim discloses wherein a heating temperature is 300o C to 390o C [Kunisa – par. 0041], which overlaps the claimed range of no lower than 350° C. and no higher than 400° C, establishing a prima facie case of obviousness [MPEP 2144.05(I)].
	Regarding Claim 5, modified Kim discloses a manufacturing method of a fuel cell [Kim – pars. 0034-36; Fig. 1], the method comprising:
	disposing a catalyst layer 3 on a microporous layer 5 side of the gas diffusion layer 7 with the microporous layer manufactured by the manufacturing method according to claim 1; and
	disposing a separator on a gas diffusion layer side of the gas diffusion layer with the microporous layer.
Regarding Claim 6, modified Makino teaches that it is desirable to use and inert atmosphere in order to prevent oxidation of the gas diffusion layer but fails to particularly teach wherein the non-oxidation atmosphere has an oxygen content of from 0.05% oxygen by volume to 0.3% oxygen by volume [Kunisa – par. 0041].  However, an ordinary skilled artisan would readily appreciate that a firing atmosphere comprising a concentration of about 0.05% oxygen by volume to 0.3% oxygen by volume is relatively inert (i.e., non-oxidizing), and that there is negligible oxidation effect between a 100% inert atmosphere and an atmosphere containing oxygen at a concentration of 0.05% by volume to 0.3% by volume.  Thus, the description of Kunisa of the firing temperature including an inert gas renders the claimed subject matter prima facie obvious.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Makino and Kunisa, as applied to claim 1 above, and further in view of Mathias (US 2005/0112449 A1).
Regarding Claim 7, modified Kim fails to teach wherein the porosity of the gas diffusion layer containing titanium is from 40% to 75%.  However, Mathias, from the same field of endeavor, discloses a gas diffusion layer containing a metal (i.e., metallic foam) with a microporous layer, wherein the porosity of the gas diffusion layer can be controlled to achieve the desired water vapor performance and is typically between about 50% to about 80% [Mathias – pars. 0035,0042,0055].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Mathias to have optimized the porosity of the gas diffusion layer of Kim to be from 40% to 75% in order to obtain a desired water vapor performance without undue experimentation and with a reasonable expectation of success [MPEP 2144.05(II)].
Regarding Claim 8, modified Kim fails to teach wherein the thickness of the gas diffusion layer containing titanium is from 0.1 mm to 0.4 mm.  However, Mathias, from the same field of endeavor, discloses a gas diffusion layer containing a metal (i.e., metallic foam) with a microporous layer, wherein the thickness of the gas diffusion layer is less than 1 mm, and typically in a range of about 0.150 mm to about 0.600 mm, which can be controlled to provide an optimum current density while preventing flooding of the gas diffusion layer at the interface between the catalyst layer and the gas diffusion layer [Mathias – pars. 0035,0038,0055,0057-58; Fig. 3].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Mathias to have optimized the thickness of the gas diffusion layer of Kim to have a thickness from 0.1 mm to 0.4 mm in order to impart an electrode with optimum current density while preventing flooding of the gas diffusion layer at the interface between the catalyst layer and the gas diffusion layer without undue experimentation and with a reasonable expectation of success [MPEP 2144.05(II)].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724